Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1, 6, 11) “indicating a point on the scroll bar, wherein the at least one icon is for controlling at least one function of the electronic apparatus and/or for notifying at least one event occurred in the electronic apparatus, wherein a brightness of the touch display corresponds to the point on the scroll bar which is indicated by the indicator;
corresponding to the brightness adjusting area is received to adjust the brightness of the touch display, control a part of the operation window not to be displayed on the touch display so that a portion 2Appl. No.: 16/925,859 Response dated: February 23, 2021 Reply to Office Action of: November 27, 2020 of the first screen underneath the part of the operation window is visible together with the brightness adjusting area of the operation window and, adjust the brightness of the touch display according to a position of the touch drag input, and in response to release of the touch drag input.”

As dependent claims 2-5, 7-10, 12-14 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
3/4/2021